DETAILED ACTION
Response to Arguments
Applicant argues that the added amendment of “wherein the logical structure is linked to the object representing the document with an attribute representing an organizational relationship of the logical structure to the document, wherein a structured form of the document is created” is not taught. Smythe teaches a outputting the logical parse and logical hierarchical model as in Fig. 17. The argument is not convincing.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smythe et al (US 2017/0060831)
1, 9, 17. A method performed by at least one hardware processor, comprising:receiving a document ([0216])
linking the assertion to the object representing the entity (linking nodes [0160]); identifying a logical structure from the extracted logical structures and a content of the logical structure containing the assertion (logical hierarchical model, [0042]);
 labeling the logical structure with a name that identifies the logical structure's organization within the document's organization (Thereafter, the resulting parse is converted into a conjunction of atomic logical terms linked by at least one logical operator from the normalized pre-defined set of logical operators (step 1760). In general, the atomic logical terms consist of two concepts which are mutually descriptive. The resulting logical parse is then output and/or stored for further processing (step 1770)., [0241]); and linking the logical structure and the content of the logical structure to the object representing the entity (linked nodes [0160]), wherein a database of structured knowledge is built that links the entities to corresponding assertions and corresponding logical structures in which the entities occur (see the node relevance value stored in the knowledgebase [0149], and the connectivity of the knowledgebase as in [0160]);

System and computer readable medium are taught ([0006-0007])  
2, 10. The method of claim 1, wherein the creating of an object representing the entity, the determining of an assertion made in the document associated with the entity, the linking of the assertion to the object representing the entity, the identifying of a logical structure from the extracted logical structures and a content of the logical structure containing the assertion, and the linking of the logical structure and the content of the logical structure to the object representing the entity, are performed for each of the extracted entities, wherein objects representing the extracted entities are linked based on a predefined dictionary of terms (external dictionary of domain terms [0107]).  
3, 11, 19. The method of claim 1, wherein the entities are extracted based on a predefined dictionary of terms associated with a domain of the received document (external dictionary of domain terms [0107].  
4, 12, 20. The method of claim 1, wherein the linking the assertion to the object representing the entity 
5, 13. The method claim 1, wherein the linking the logical structure and the content of the logical structure to the object representing the entity comprises creating an in-memory object representing the logical structure and an in-memory object representing the content of the logical structure, and linking the in-memory object representing the logical structure and the in-memory object representing the content of the logical structure with the object representing the entity (step 1760 [0241], linking nodes [0160]).  
6, 14. The method of claim 2, wherein the method is repeated for a plurality of documents received, wherein a plurality of linked objects representing the entities with linked logical structures and associated content are stored on a storage device (processing documents [0216]).  
7, 15. The method claim 6, further comprising: receiving a query comprising a candidate assertion associated with a candidate topic (query [0100]); searching by traversing the plurality of linked objects for the candidate assertion (evidential support [0102]); and returning one or more documents resulting from the searching (evidential support [0102]).  
8, 16. The method of claim 1, further comprising labeling the logical structures (annotations, [0101]).

18. The system of claim 17, wherein the hardware is configured to repeat creating of an object representing the entity (processing documents [0216]), determining of an assertion made in the document associated with the entity (conclusions as in [0220]), the linking of the assertion to the object representing the entity (linking nodes [0160]), identifying of a logical structure from the extracted logical structures and a content of the logical structure containing the assertion (logical hierarchical model, [0042]), and linking of the logical structure and the content of the logical structure to the object representing the entity (linking nodes [0160]), for each of the extracted entities, wherein objects representing the extracted entities are linked based on a predefined dictionary of terms (external dictionary of domain terms [0107]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW H BAKER/               Primary Examiner, Art Unit 2655